563 F.2d 243
Mose Franklin PEARSON, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 77-1705

Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
Nov. 10, 1977.
Mose Franklin Pearson, pro se.
J. R. Brooks, U. S. Atty., James C. Thomason, III, Asst. U. S. Atty., Birmingham, Ala., for respondent-appellee.
Before AINSWORTH, MORGAN and GEE, Circuit Judges.
PER CURIAM:


1
The precise questions raised by Pearson on this appeal from denial of 28 U.S.C. § 2255 relief regarding the constitutionality of the searches of his mail have been already litigated and determined adversely to his contentions on his direct appeal.  517 F.2d 350 (1975).  We reject petitioner's attempt to impose upon us such a "purposeless duplication of the review process."  See Blackwell v. United States, 429 F.2d 514, 516 (5th Cir. 1970).


2
AFFIRMED.



*
 Rule 18, 5th Cir.; see Isbell Enterprises, Inc. v. Citizens Casualty Co., 431 F.2d 409 (5th Cir., 1970) Part I